Citation Nr: 1015447	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  07-27 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for mental disorder to 
include depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; J. G., Appellant's friend



ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1979 to May 1992.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran and her friend, J. G., provided testimony at a 
February 2010 videoconference hearing before the undersigned 
at the RO.  A hearing transcript is associated with the 
claims folder.

The issues of entitlement to service connection for PTSD and 
for a mental disorder to include depression are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  An unappealed January 2002 rating decision denied service 
connection for PTSD.

2.  The evidence associated with the claims file subsequent 
to the last final rating decision was not previously 
submitted for consideration, relates to an unestablished fact 
necessary to establish the claim, and raises a reasonable 
possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence to reopen the claim of entitlement 
to service connection for PTSD has been received, and the 
Veteran's claim for that benefit is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156(a) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2009).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the Court in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice.

In May 2006, VA sent the Veteran a letter informing her of 
the types of evidence needed to substantiate her claim and 
its duty to assist her in substantiating her claim under the 
VCAA.  The letter stated the basis for the previous denial of 
the Veteran's claim, informed her that new and material 
evidence would be required to reopen the claim, and explained 
what the new and material evidence would need to address.  
The letter informed the Veteran that VA would assist her in 
obtaining evidence necessary to support her claim, such as 
medical records, employment records, or records from other 
Federal agencies.  She was advised that it is her 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to her claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in her 
possession to the RO.  In addition, the letter described how 
VA establishes disability ratings and effective dates.  

The Board finds that the contents of the May 2006 letter 
satisfied the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) regarding VA's duty to notify and assist, 
including the requirements set forth by the Court in Dingess 
and Kent, supra.  In addition, the August 2006 rating 
decision, July 2007 SOC, and September 2007 SSOC explained 
the basis for the RO's action, and the SOC and SSOC provided 
her with additional 60-day periods to submit more evidence. 
Therefore, no further development is required with respect to 
the duty to notify.

With regard to VA's duty to assist, the RO obtained the 
Veteran's service treatment records (STRs), service personnel 
records, and treatment records from the El Paso VA Medical 
Center (VAMC).  Indeed, it appears that all obtainable 
evidence identified by the Veteran relative to her claim has 
been obtained and associated with the claims file, and that 
neither she nor her representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  

II.  New and Material Evidence to Reopen the PTSD Claim
 
In March 2001, the Veteran raised a claim of entitlement to 
service connection for PTSD.  This claim was denied in a 
January 2002 rating decision.  The Veteran did not file a 
timely appeal.  Consequently, the January 2002 rating 
decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.302.  

In March 2006, the Veteran filed a request to reopen her 
claim for service connection for PTSD based on a personal 
assault.  The claim was denied in an August 2006 rating 
decision that is the subject of the instant appeal.  

Based on the procedural history outlined above, the issue for 
consideration with respect to the Veteran's claims is whether 
new and material evidence has been received to reopen the 
claim.  

It appears that the RO addressed the PTSD claim on the merits 
in its August 2006          rating decision.  However, the 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), 
aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  
Therefore, regardless of the manner in which the RO 
characterized the issue, the initial question before the 
Board is whether new and material evidence has been 
presented.  

The pertinent regulations define "new" evidence as that not 
previously submitted to agency decision-makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under section 5108.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the Veteran in developing the facts 
necessary for her claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(eliminating the previous requirement of a well-grounded 
claim).

The evidence of record at the time of the last final January 
2002 rating decision denying the Veteran's claim of 
entitlement to service connection for PTSD included service 
treatment records (STRs), service personnel records, post-
service treatment records from the El Paso VAMC, and two 
letters from friends of the Veteran.       

The STRs did not show any report of an assault during 
service, nor was there any diagnosis or record of treatment 
for a psychiatric disorder during service.  Additionally, the 
service personnel records did not show any indication of 
behavioral changes in the time following the initial or 
subsequent assaults.  Finally, letters from the Veteran's 
friends, A. G. and J. G., stated that the Veteran told them 
about the assaults that occurred in service.  Moreover, the 
letter from J. G. described the Veteran's PTSD symptoms, 
including nightmares and anxiety.  However, none of the 
medical records submitted included a definitive PTSD 
diagnosis.  Rather, the Veteran was diagnosed with 
depression. 

Based on the above evidence, the claim was denied.  
Specifically, the RO in January 2002 determined that there 
was no definitive diagnosis of PTSD, and, moreover, the 
Veteran's claimed stressors had not been confirmed.    

Evidence added to the record since the time of the last final 
denial in January 2002 includes updated outpatient treatment 
records from the VAMC and testimony from the Veteran and J. 
G. at a February 2010 Board hearing.  Specifically, J.G. 
testified that she met the Veteran in the early 1990s while 
the Veteran was still in service, that the Veteran told J. G. 
about the assaults that occurred in service.  She also 
commented that the Veteran demonstrated anxiety around male 
officers and exhibited other behaviors that supported her 
contention of being assaulted while in service.       

Applying the reasonable doubt doctrine in the Veteran's 
favor, the Board finds that the evidence added to the record 
since the previous January 2002 denial constitutes new and 
material evidence.  As J.G.'s testimony with respect to what 
she had been told by the Veteran about the in-service 
assault, as well as her observations of the Veteran's 
behavior changes are found to be highly credible, the claimed 
stressor is found to be verified.  This is an unestablished 
fact necessary to substantiate the claim.  Further, it is not 
redundant, as there have been no previous statements or 
testimony regarding the Veteran's behavior during service.  
Finally, it does raise a reasonable possibility of 
substantiating the psychiatric disorder claim.  Therefore, 
the Board finds that the criteria under 38 C.F.R. § 3.156(a) 
have been satisfied, and the claim is reopened.  

The Board will address the underlying issue of entitlement to 
service connection for PTSD in the REMAND portion of this 
decision.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD is reopened and, 
to this extent only, the appeal is granted.


REMAND

The Board is of the opinion that VA's duty to assist includes 
affording the Veteran a VA examination under the facts and 
circumstances of this case.  

VA will provide a medical examination which includes a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 
3.159.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  38 U.S.C.A. §5103A(d)(2).  
 
Additionally, as the Veteran has contended that she 
experienced a sexual assault stressor during service, the 
Board has considered the decision in Patton v. West, 12 Vet. 
App. 272 (1999).  There, the Court held that special 
consideration must be given to claims for PTSD based on 
sexual assault.  In particular, the Court held that the 
provisions in the VA Adjudication Manual, M21-1MR, Part III, 
5.14(c) (rescinded and replaced, in relevant part, by M21-
1MR, Part III, Subpart iv, Chapter 4, Section H30), which 
address PTSD claims based on personal assault, are 
substantive rules which are the equivalent of VA regulations 
and must be considered.  See also YR v. West, 11 Vet. App. 
393, 398-99 (1998).

Section H30, Paragraph (b), states that, in cases of sexual 
assault, development of alternate sources for information is 
critical.  There is provided an extensive list of alternative 
sources competent to provide credible evidence which may 
support the conclusion that the event occurred, to include 
medical records, military or civilian police reports, reports 
from crisis intervention centers, testimonial statements from 
confidants, and copies of personal diaries or journals.  See 
M21-1MR, Part III, Subpart iv, Chapter 4, Section H30, 
Paragraph (b).  Also of particular pertinence is the 
provision of Paragraph (c) of Section H30, which states that 
behavioral changes which occurred around the time of the 
incident may indicate the occurrence of an in-service 
stressor.  

In this case, the Veteran contends that she was assaulted 
several times while in active service.  She describes the 
assaults in detail in her March 2001 claim, a June 2001 
statement attached to a form entitled Information in Support 
of Claim for Service Connection for PTSD Secondary to 
Personal Assault, and in a March 2007 letter.  The first 
assault occurred in November 1980 while she was stationed at 
Fort Gordon in Georgia, where her First Sergeant assaulted 
her.  The next occurred in August 1981 while she was 
stationed at Camp Humphrey in Korea, where an unknown person 
attacked her.  Finally, a third assault occurred in December 
1983 when the Veteran was stationed at Fort Monmouth in New 
Jersey, where a Lieutenant harassed her.  

The Veteran contends she has PTSD as a result of these 
assaults.  At the February 2010 Board hearing, J. G. 
testified that the Veteran demonstrated anxious behaviors 
while she was in active service in the early 1990s that were 
consistent with having experienced these assaults.  However, 
although the VAMC records contain a diagnosis of PTSD, there 
is no indication that a full psychiatric examination has been 
completed in rendering that diagnosis.  Moreover, the records 
are replete with diagnoses of depression in some form, 
related to bereavement (the Veteran's brother passed away in 
2002) and to military sexual trauma.  Indeed, the Veteran has 
participated in a therapy group for survivors of military 
sexual trauma intermittently since 2000.  

The Board recognizes that the RO's adjudications were 
completed before the issuance of a recent precedent decision 
by the U.S. Court of Appeals for Veterans Claims (Court), in 
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In that case, 
the Court held that the scope of a service connection claim 
for a mental disability is not restricted to the specific 
diagnosis alleged by the claimant, but includes any mental 
disability which may reasonably be encompassed by the 
claimant's description of the claim, the reported symptoms, 
and other information of record.  Here, the Veteran has been 
diagnosed with several other mental health disorders, 
including depression and adjustment disorder, which have not 
been included in the RO's adjudications of the claim. 

Based on the foregoing, the Board finds that an examination 
by a psychiatrist is necessary to confirm whether the Veteran 
has a diagnosis of PTSD which complies with the American 
Psychiatric Association Diagnostic and Statistical Manual for 
Mental Disorders, 4th ed. (1994) (DSM-IV), as required by 38 
C.F.R. § 4.125(a), and if so, to obtain an opinion as to 
whether the PTSD diagnosis was caused by the Veteran's 
claimed in-service stressors.  Also, in light of the multiple 
diagnoses of depression, an opinion should be obtained, as to 
whether any other mental disorders were caused by the 
Veteran's claimed in-service stressors or any other incident 
of active service.  

Thus, to assure the Veteran full due process, and because 
there are indications of psychiatric diagnoses other than 
PTSD in the file, the Board concludes that this matter must 
be remanded for consideration of this claim pursuant to the 
Clemons precedent. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric 
examination to determine whether the Veteran 
has PTSD as defined by the criteria in DSM-IV, 
based upon her claimed in-service stressor(s).  
Any and all studies deemed necessary, 
including psychological examination/testing, 
should be completed.  The claims file, 
including a copy of this Remand, must be made 
available to the examiner for review in 
conjunction with the examination, and the 
examination report should reflect that such 
review was accomplished.  

a.  The examiner should be requested to 
provide an opinion as to whether it is 
at least as likely as not (i.e., to at 
least a 50/50 degree of probability) 
that any of the Veteran's claimed in-
service stressor(s), which are to be 
accepted as true, is sufficient to have 
caused the current psychiatric symptoms.  
The examiner is also requested to 
determine whether it is at least as 
likely as not that the diagnostic 
criteria to support a diagnosis of PTSD 
have been satisfied by both the in-
service stressor(s) and the current 
symptomatology, consistent with the 
American Psychiatric Association manual, 
DSM-IV.

b.  If the Veteran is found to have 
PTSD, the examiner is requested to 
identify the diagnostic criteria, 
including the specific stressor(s) 
supporting the diagnosis, and the 
current manifestations which distinguish 
that diagnosis from other psychiatric 
disorders.  

c.  If the Veteran is found to have a 
psychiatric disorder other than PTSD, 
the examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not (i.e., to at least a 50/50 
degree of probability), or unlikely 
(i.e., less than a 50/50 probability) 
that any currently diagnosed psychiatric 
disorder is causally related to the 
Veteran's active military service.

d.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against it.

e.  If any opinion and supporting 
rationale cannot be provided without 
invoking processes relating to guesses 
or judgment based upon mere conjecture, 
the examiner should clearly and 
specifically so specify in the report, 
and explain why this is so.

2.  When the development requested has been 
completed, the case should again be reviewed 
by the RO on the basis of the additional 
evidence, and readjudicated in light of the 
holding in Clemons v. Shinseki, supra.  If any 
benefit sought is not granted, the Veteran and 
her representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to respond 
before the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


